Citation Nr: 1129213	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  07-08 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial evaluation higher than 30 percent for hypothyroidism.

2. Entitlement to an initial evaluation higher than 30 percent for major depressive disorder.

3. Entitlement to an initial evaluation higher than 20 percent for urinary incontinence.

4. Entitlement to an initial evaluation higher than 20 percent for peripheral venous insufficiency, right lower extremity.

5. Entitlement to an initial evaluation higher than 20 percent for peripheral venous insufficiency, left lower extremity.

6. Entitlement to an initial evaluation higher than 10 percent for hiatal hernia with gastroesophageal reflux disorder (GERD).

7. Entitlement to an initial evaluation higher than 10 percent for cervical spine strain.

8. Entitlement to an initial evaluation higher than 10 percent for lumbar spine strain with degenerative disc disease.

9. Entitlement to a higher evaluation for right knee retropatellar pain syndrome, initially rated as noncompensable from February 1, 2006 to October 3, 2007, and at 10 percent since October 4, 2007.

10. Entitlement to a higher evaluation for left knee retropatellar pain syndrome, initially rated as noncompensable from February 1, 2006 to October 3, 2007, and at 10 percent since October 4, 2007.

11. Entitlement to a higher evaluation for episodic urticaria, initially rated as noncompensable from February 1, 2006 to October 3, 2007, and at 30 percent since October 4, 2007.

12. Entitlement to an initial compensable evaluation for allergic rhinitis.

13. Entitlement to an initial compensable evaluation for left lower extremity radiculopathy.

14. Entitlement to a higher evaluation for right elbow epicondylitis, initially rated as noncompensable from February 1, 2006 to October 3, 2007, and at 10 percent since October 4, 2007.

15. Entitlement to a higher evaluation for left elbow epicondylitis, initially rated as noncompensable from February 1, 2006 to October 3, 2007, and at 10 percent since October 4, 2007.

16. Entitlement to an initial compensable evaluation for acne vulgaris.

17. Entitlement to an initial compensable evaluation for left salpingectomy.
18. Entitlement to an initial compensable evaluation for left breast sebaceous cyst.

19. Entitlement to an initial compensable evaluation for residuals of seborrheic keratosis excision, anterior axillary fold.

20. Entitlement to an initial compensable evaluation for rectal fissure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to January 2006.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for numerous claimed disabilities. The Veteran appealed from the initial evaluations assigned for each service-connected condition. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals the initial rating for a disability,            VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).

Thereafter, in December 2007 the RO issued another rating decision granting a partial increase in rating on some of the Veteran's claims, specifically, awarding increased ratings for episodic urticaria, epicondylitis right and left elbows, and retropatellar pain syndrome right and left knees. This increase in rating is reflected in the characterization of the corresponding claims on the title page above. Meanwhile, despite the partial increase in rating provided, the Veteran's claims for still higher available schedular evaluations remain on appeal. See A.B. v. Brown,          6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise)
 
In April 2011, the Veteran testified during a Travel Board hearing before the undersigned Acting Veterans Law Judge (VLJ), and a transcript of that proceeding is on file. In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits. In addition,           the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, neither the Veteran nor her representative asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has identified any prejudice in the conduct of the hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims for benefits. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Moreover, at the Board hearing, the Veteran provided additional evidence consisting of more recent medical treatment records, accompanied by a waiver of RO initial consideration of this evidence. Hence, this new evidence is accepted for inclusion in the record. See 38 C.F.R. §§ 20.800, 20.1304(a) (2010). 

The following month the Veteran provided further medical evidence, but this time unaccompanied by a waiver of RO jurisdiction. Since it pertains to a claim                the Board is remanding, for higher rating for hypothyroidism, the RO will have        the opportunity to consider this evidence in the process of readjudicating the aforementioned claim. 

Presently, the Board denies the Veteran's claim for an initial compensable evaluation for left breast sebaceous cyst. However, the remaining issues on appeal are all addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC),                         in Washington, DC. VA will notify the Veteran if further action is required on     her part. 


FINDING OF FACT

There is no indication that the Veteran continues to manifest a left breast sebaceous cyst, or any compensable symptomatology attributable to that underlying condition.


CONCLUSION OF LAW

The criteria are not met for an initial compensable evaluation for a left breast sebaceous cyst. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.116,   Diagnostic Code 7628 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)     must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

In regard to the claim on appeal being decided for higher initial evaluation for a left breast sebaceous cyst, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements." See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claim for service connection for a left breast sebaceous cyst has been substantiated, and no further notice addressing the downstream disability rating requirement is necessary. 

The RO has taken appropriate action to comply with the duty to assist the Veteran in this case, through obtaining private clinical treatment records. The Veteran has also undergone an October 2007 VA Compensation and Pension examination to determine the severity of symptomatology in connection with service-connected disability.  See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). Another VA examination was scheduled for April 2009, and she did not report for it. While the Board has decided to remand most of the claims on appeal for a new scheduled VA examination (given the Veteran's statement of good cause for prior nonappearance), it is nonetheless concluded that the condition of a left breast sebaceous cyst can be effectively rated without the benefit of a new exam. This is given that the condition itself has been essentially static and not subject to recurrence, and that earlier VA exams confirmed that the cyst was no longer present. Hence, there is no detriment in not scheduling an additional VA examination. The claim may be evaluated on the evidence of record.  

In furtherance of her claim, the Veteran provided personal statements and records from a military medical clinic, and testified during a Travel Board hearing. There       is no indication of any further available evidence or information that has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 



Background and Analysis 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R.          § 4.1 (2010). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the Veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a Veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings. See Fenderson, supra, at 125-26.

Under the applicable rating criteria, 38 C.F.R. § 4.116, Diagnostic Code 7628 applies to the condition of benign neoplasms of the gynecological system or breast. Diagnostic Code 7628 specifies that this condition is to be rated according to impairment in function of the urinary or gynecological systems, or skin.

During military service, as reflected in service treatment records (STRs), there is a history of mention during the 1990s of a left breast small nodule located in proximity to the left nipple. An October 2000 mammogram found benign appearing subareolar nodules, particularly on the right side. More recently, a November 2001 mammogram revealed on the upper outer quadrant of the left breast a well-circumscribed lobulated 0.9 by 0.7 by 0.8-cm mass without associated architectural distortion. However, further clinical examination suggested strongly that what was being observed was a lymph node. The impression given was of a negative mammogram with left breast intramammary lymph node, with no radiographic evidence of malignancy. 

Then in December 2004, the Veteran was seen after complaining of a lump on the left breast, with pain on palpation. The Veteran reported that the site of the lump had been draining. On objective evaluation, there was a 5-mm nodular mass on the lateral areola, which the appearance of an epidermal inclusion cyst. There was minimal tenderness. There were no other palpable masses or lesions. The assessment given was of a breast sebaceous cyst. When seen for follow-up in January 2005, the Veteran stated that tenderness in the area was now gone since being on an antibiotic and using a skin ointment, but that the mass had not decreased in size. The Veteran was to be seen for a possible excisional biopsy.

In March 2005, a mammogram study revealed no significant interim change with prior studies, and no dominant masses or any suspicious calcifications. The final assessment was of a negative study. Subsequently, a June 2005 examination for purpose of separation was absent mention of the condition of a left breast nodule or cyst.

In August 2005, the Veteran underwent a VA Compensation and Pension examination for gynecological conditions and disorders of the breast. It was noted as to medical history that the Veteran had noticed a small lump on the left breast nipple area, and has been reassured that this was not of any significance. Mammograms had been negative, and the last mammogram performed during military service in March 2005 was negative. On an objective exam, this indicated that the breasts were symmetrical and no masses were detected. No nipple mass was identified by the examiner. 

In an August 2006 statement offered regarding her condition, the Veteran contended that a higher rating should be assigned because she had experienced pain and discomfort, and had been diagnosed with fibro cysts.

On an VA gynecological re-examination dated from July 2007, on physical exam there were no masses of the breast palpated. In the abdomen there was the presence of a well-healed lower abdominal midline scar, but this was the result of a salpingectomy procedure. The only clinical diagnosis provided on examination was of surgical absence of the left fallopian tube. 

Having given review to the competent medical evidence, the Board finds that the most accurate disability rating for the Veteran's service-connected left breast sebaceous cyst remains that of a noncompensable (0 percent) evaluation. There initially is no material question as to whether the Veteran had such a condition during military service, as that fact is clearly shown. What seems to be the case, however, is that through a prescribed treatment regimen over time the underlying condition has fully resolved. The VA Compensation and Pension examinations of August 2005 and July 2007 were both unable to detect any form of left breast mass, including in regard to the complaints of former pathology described in detail by       the Veteran. Consequently, it would appear that the condition itself simply no longer manifests. 

Even assuming for sake of complete consideration of the instant claim that the condition of a sebaceous cyst were present, the fact remains that there is no indication to any extent of ratable symptomatology under the VA rating schedule. There is no sign of any impairment in function of the gynecological or dermatological systems. See Diagnostic Code 7628. The VA examiners both did not detect any dermatological impairment in particular at the site of the identified condition. Nor is there any record indicating that the Veteran ultimately had to undergo surgical excision of the sebaceous cyst, such as might otherwise have led to the creation of possible post-surgical residuals. The Veteran also has not described any current ongoing symptomatology associated with the claimed condition as she may set forth through competent lay testimony. She has referred to a history of some pain and discomfort, however, this appears to designate past symptomatology.  Rather, the condition appears to have since resolved.

In summary, the competent and probative evidence of record is devoid of the actual presence of, or ratable symptomatology in connection with, a left breast sebaceous cyst. Accordingly, a compensable disability evaluation is not warranted under the VA rating schedule.

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this case, the Veteran          has not shown that her service-connected sebaceous cyst under evaluation has caused her marked interference with employment, meaning above and beyond that contemplated by her current schedular rating. Indeed, she remains gainfully employed. Moreover, the Veteran's service-connected disorder has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown,           9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for increased initial rating for a left breast sebaceous cyst. This determination takes into full account the potential availability of any "staged ratings" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review.             The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   




ORDER

An initial compensable evaluation for left breast sebaceous cyst is denied.


REMAND

The Board finds that further evidentiary development is required on the remaining claims for higher initial evaluations for the Veteran's service-connected disabilities. This development consists of ordering new VA Compensation and Pension examinations to address the severity of the disabilities in question. A decision cannot presently be issued on the Veteran's claims as it stands, and there is a definitive basis for requesting such extensive additional development.

Previously, a set of VA examinations pertinent to the Veteran's claims was scheduled to be completed in April 2009. As the record reflects, she did not appear for the scheduled examinations, and did not immediately offer an explanation for her nonappearance. 

Under applicable law, when entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, VA shall take appropriate action. See 38 C.F.R. § 3.655(a). Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. Id. 

Where there is an failure to report without good cause in a case filed for original disability compensation (as here, a claim for higher initial rating for service-connected disability), the claim shall be addressed based on the evidence of record without the benefit of further development. See 38 C.F.R. § 3.655(b).

During the April 2011 Travel Board hearing, however, the Veteran offered a        good cause explanation for her nonappearance at the earlier VA examinations, indicating that she had left the country in March 2009 bound for employment as a private contractor in Iraq, and as a result never received the April 2009 letters from VA notifying her of the upcoming examinations. The Veteran indicated her willingness to report for a newly scheduled set of examinations. Moreover,                the Board further notes that there were nearly identical circumstances involving the scheduled Travel Board hearing, in which the Board made accommodations to postpone the hearing until April 2011 in light of the Veteran's scheduled period of overseas private employment in Iraq. 

There having been good cause demonstrated for the Veteran's nonappearance at the earlier set of VA Compensation and Pension examinations, there is sufficient basis stated to reschedule these exams. In addition, providing for a new battery of VA examinations critically will provide contemporaneous medical findings for rating purposes, inasmuch as the last such examinations were undergone in August through October 2007, nearly four years ago. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, these claims are REMANDED for the following action:

1. The RO/AMC should contact the Veteran and request that she complete a VA Form 21-4142, Authorization and Consent to Release of Medical Information, to obtain complete and contemporaneous records of post-service treatment from military medical facilities. Also request that the Veteran identify any other sources of relevant medical treatment, including from VA and private treatment providers. Provided that the search for any identified records are unsuccessful, the RO/AMC            must notify the Veteran and her representative of this            in accordance with the provisions of 38 U.S.C.A.                 § 5103A(b) and 38 C.F.R. § 3.159(e). 

2. The RO/AMC should then schedule the Veteran for a series of VA Compensation and Pension examinations to determine the current severity of numerous service-connected disabilities. In all instances, the claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail.  A complete rationale must be provided for any opinions rendered.  

a) Schedule the Veteran for a VA endocrine system examination pertaining to hypothyroidism. The VA examiner should indicate all present symptoms and manifestations attributable to the Veteran's service-connected hypothyroidism, in accordance with the rating criteria specified at 38 C.F.R. §4.119, Diagnostic Code 7903.

b) Schedule the Veteran for a VA psychiatric examination pertaining to major depressive disorder. The VA examiner should indicate all present symptoms and manifestations attributable to             the Veteran's service-connected major depressive disorder, in accordance with the rating criteria specified at 38 C.F.R. §4.130, Diagnostic Code 9434 (evaluated under the General Rating Formula for mental disorders). The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding. 

c) Schedule the Veteran for a VA genitourinary system examination pertaining to urinary incontinence, and a rectal fissure. The VA examiner should indicate all present symptoms and manifestations attributable to the Veteran's service-connected urinary incontinence , in accordance with the rating criteria specified at 38 C.F.R. §4.115b, Diagnostic Code 7517. Also provide findings pertaining to a service-connected rectal fissure, under 38 C.F.R. § 4.114, Diagnostic Code 7332.

d) Schedule the Veteran for a VA arteries and veins system examination pertaining to peripheral venous insufficiency of the bilateral lower extremities.        The VA examiner should indicate all present symptoms and manifestations attributable to the Veteran's service-connected peripheral venous insufficiency of the right and left lower extremities,     in accordance with the rating criteria specified at          38 C.F.R. §4.104, Diagnostic Code 7121.

e) Schedule the Veteran for a VA digestive system examination pertaining to hiatal hernia with GERD.        The VA examiner should indicate all present symptoms and manifestations attributable to the Veteran's service-connected hiatal hernia with GERD,     in accordance with the rating criteria specified at          38 C.F.R. §4.114, Diagnostic Code 7346.

f) Schedule the Veteran for a VA orthopedic system examination pertaining to various service-connected orthopedic disorders. The VA examiner should indicate all present symptoms and manifestations attributable to the Veteran's service-connected cervical spine strain, lumbar spine strain (with degenerative disc disease), right and left knee retropatellar pain syndrome, and right and left elbow epicondylitis, under appropriate provisions of               38 C.F.R. § 4.71a. 

In evaluating the Veteran, the examiner should also report complete range of motion findings for the affected joints -- the cervical spine, lumbar spine, knees, and elbows. The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured joints are used repeatedly over a period of time. The examiner should also be asked to determine whether the joints exhibit weakened movement, excess fatigability or incoordination. If feasible, these determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination. 

Moreover, the VA examiner should comment upon the nature and extent of any left lower extremity radiculopathy associated with service-connected lumbar spine disability.

g) Schedule the Veteran for a VA dermatological examination pertaining to episodic urticaria, acne vulgaris, and residuals of seborrheic keratosis excision (anterior axillary fold). The VA examiner should indicate all present symptoms and manifestations attributable to these service-connected dermatological conditions, in accordance with the rating criteria specified under the appropriate provisions of                  38 C.F.R. § 4.118. Regarding in particular the residuals of seborrheic keratosis excision, anterior axillary fold, the VA examiner is requested to provide a detailed inventory of any and all symptomatology, including the possibility of any residual post-surgical scar tissue from the in-service treatment of the affected skin surface area. 

h) Schedule the Veteran for a VA respiratory system examination pertaining to allergic rhinitis. The VA examiner should indicate all present symptoms and manifestations attributable to the Veteran's service-connected allergic rhinitis, in accordance with the rating criteria specified at 38 C.F.R. §4.97,   Diagnostic Code 6522.

i) Schedule the Veteran for a VA gynecological examination pertaining to left salpingectomy. The VA examiner should indicate all present symptoms and manifestations attributable to the Veteran's service-connected left salpingectomy, in accordance with the rating criteria specified at 38 C.F.R. §4.116,   Diagnostic Code 7619. It is particularly requested        that the VA examiner conduct all necessary diagnostic studies to determine the likely etiology of                     the Veteran's reported left-sided pelvic pain. Reference is provided to a prior September 2007 VA examination in which it was recommended that            the Veteran be scheduled for a pelvic ultrasound, and CT scan of the abdomen and pelvis to attempt to explain left-sided mid-abdominal pain.

3. After completion of the foregoing, the RO/AMC should then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claims on appeal in light of all additional evidence received. If any of the benefits sought on appeal are not granted, the Veteran and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims. Her cooperation in VA's efforts to develop her claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.          §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


